Filed 2/11/15 P. v. Gray CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B259582

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA094864)
         v.

STANLEY GRAY,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Mark C.
Kim, Judge. Dismissed.
         Murray A. Rosenberg, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
      Defendant, Stanley Gray, purports to appeal from a drug conviction. On May 9,
2014, defendant pled guilty to a drug charge. Defendant’s probable cause certificate
issuance request was denied. We have a duty to raise issues concerning our jurisdiction
on our own motion. (Jennings v. Marralle (1994) 8 Cal. 4th 121, 126; Olson v. Cory
(1983) 35 Cal. 3d 390, 398.) Thus, we issued an order to show cause concerning possible
dismissal of the appeal and placed the matter on calendar. Defendant has failed to fully
and timely comply with both Penal Code section 1237.5 and California Rules of Court,
rule 8.304(b). (In re Chavez (2003) 30 Cal. 4th 643, 651; People v. Mendez (1999) 19
Cal. 4th 1084, 1099; People v. Way (2003) 113 Cal. App. 4th 733, 736.) Without a
probable cause certificate, defendant cannot appeal. (People v. Kaanehe (1977) 19
Cal. 3d 1, 8; People v. Ribero (1971) 4 Cal. 3d 55, 61; People v. West (1970) 3 Cal. 3d 595,
600-601; People v. Ward (1967) 66 Cal. 2d 571, 574-576.)
      The appeal is dismissed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           TURNER, P. J.



We concur:



      KRIEGLER, J.



      GOODMAN, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            2